
	

116 SRES 169 IS: Requesting a statement under section 502B(c) of the Foreign Assistance Act of 1961 with respect to violations of human rights by the Government of Saudi Arabia.
U.S. Senate
2019-04-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		116th CONGRESS
		1st Session
		S. RES. 169
		IN THE SENATE OF THE UNITED STATES
		
			April 11, 2019
			Mr. Merkley (for himself, Mr. Sanders, Mr. Leahy, Mr. Blumenthal, Mr. Van Hollen, Mr. Durbin, Mr. Wyden, Mrs. Feinstein, and Mr. Kaine) submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		RESOLUTION
		Requesting a statement under section 502B(c) of the Foreign Assistance Act of 1961 with respect to
			 violations of human rights by the Government of Saudi Arabia.
	
	
 Whereas, on December 13, 2018, the Senate unanimously agreed to Senate Joint Resolution 69, 115th Congress, stating that the Senate believes Crown Prince Mohammed bin Salman is responsible for the murder of Jamal Khashoggi, a United States resident and renowned journalist;
 Whereas the President has not met his obligation to determine whether any foreign person, including the highest ranking officials in the Government of Saudi Arabia, is responsible for the gross violation of Mr. Khashoggi’s internationally recognized human rights;
 Whereas the Government of Saudi Arabia has yet to publicly identify the 11 individuals indicted in connection with the killing of Mr. Khashoggi, 5 of whom will reportedly face the death penalty if convicted;
 Whereas, on March 12, 2018, the Government of Saudi Arabia formally charged 10 women's rights activists on charges of supporting hostile elements, after being detained since May 2018 with no charges brought;
 Whereas reputable human rights nongovernmental organizations allege that authorities of the Government of Saudi Arabia have tortured at least 4 of the 10 women's rights activists including the leader of the successful movement to grant women the rights to drive in Saudi Arabia, Aziza al-Yousef;
 Whereas Samar Badawi, who was awarded the International Women of Courage Award by the Secretary of State in 2012 for her efforts to reform the discriminatory male guardianship system in Saudi Arabia, is also among the group of 10 women’s rights activists facing charges;
 Whereas the Government of Saudi Arabia has detained not fewer than 120 peaceful advocates, including blogger Raif Badawi and human rights lawyer Waleed Abu al-Khair, part of a disturbing pattern of human rights violations by that Government detailed in 59 pages of the 2018 Country Reports on Human Rights Practices of the Department of State;
 Whereas the 2018 Country Reports on Human Rights Practices highlight human rights violations by the Government of Saudi Arabia, including—
 (1)executions for nonviolent offenses; (2)forced renditions;
 (3)forced disappearances;
 (4)torture of prisoners and detainees by government agents;
 (5)arbitrary arrest and detention; (6)arrest and detention of political prisoners;
 (7)restrictions on the freedoms of peaceful assembly, association, and movement; (8)severe restrictions of religious freedom;
 (9)citizens’ lack of ability and legal means to choose their government through free and fair elections;
 (10)trafficking in persons; (11)violence and official discrimination against women; and
 (12)criminalization of consensual same-sex sexual activity; Whereas the 2018 Country Reports on Human Rights Practices also reference an August 2018 study, commissioned by the United Nations High Commissioner for Human Rights, which—
 (1)found that the military coalition led by Saudi Arabia was responsible for the majority of the civilian casualties in Yemen that the United Nations was able to verify from March 2015 to June 2018; and
 (2)concluded that the coalition’s repeated failures to avoid civilian casualties and exercise the proportionate use of military force violate international humanitarian law and may amount to war crimes;
 Whereas that study also— (1)found that the military coalition restricted the flow of food, medical supplies, and fuel through Yemen’s critical ports of Hudaydah and Mokha, and forced the closure of Sana’a International Airport; and
 (2)stated, Given the severe humanitarian impact that the de facto blockades have had on the civilian population and in the absence of any verifiable military impact, they constitute a violation of the proportionality rule of international humanitarian law.;
 Whereas section 620I(a) of the Foreign Assistance Act of 1961 (22 U.S.C. 2378–1(a)), states that no assistance shall be furnished under that Act or the Arms Export Control Act (22 U.S.C. 2751 et seq.) to any country when it is made known to the President that the government of such country prohibits or otherwise restricts, directly or indirectly, the transport or delivery of United States humanitarian assistance;
 Whereas subsection (a)(2) of section 502B of the Foreign Assistance Act of 1961 (22 U.S.C. 2304) states that no security assistance may be provided to any country the government of which engages in a consistent pattern of gross violations of internationally recognized human rights; and
 Whereas subsection (d)(1) of that section defines the term gross violations of international recognized human rights to include torture or cruel, inhuman, or degrading treatment or punishment, prolonged detention without charges and trial, causing the disappearance of persons by the abduction and clandestine detention of those persons, and other flagrant denial of the right to life, liberty, or the security of person: Now, therefore, be it
		
	
 That— (1)it is the sense of the Senate that—
 (A)the President should fully comply with the Global Magnitsky Human Rights Accountability Act (subtitle F of title XII of Public Law 114–328; 22 U.S.C. 2656 note) by issuing a determination, in response to the request submitted to the President on October 10, 2018, under section 1263(d) of that Act, with respect to the involvement of high-ranking officials of the Government of Saudi Arabia, including Crown Prince Mohammed bin Salman, in the killing of Jamal Khashoggi; and
 (B)the United States should call upon the Government of Saudi Arabia— (i)to release all peaceful human rights activists, journalists, and religious minorities held in detention by that Government; and
 (ii)to take actions that reverse that Government's gross violation of internationally recognized human rights; and
 (2)pursuant to section 502B(c)(1) of the Foreign Assistance Act of 1961 (22 U.S.C. 2304(c)(1)), the Senate requests the Secretary of State to submit to Congress, in unclassified form, but with a classified annex if necessary, a statement with respect to Saudi Arabia setting forth—
 (A)the matters described in subparagraphs (A), (B), and (C) of such section; and (B)pursuant to subparagraph (D) of such section—
 (i)information on the involvement of the highest-ranking officials in the Government of Saudi Arabia, including Crown Prince Mohammed bin Salman, in the murder of Jamal Khashoggi;
 (ii)information on the measures the Government of Saudi Arabia is taking to alleviate the humanitarian crisis in Yemen by increasing access for Yemenis to food, fuel, medicine, and medical evacuation, including through the appropriate use of Yemen’s Red Sea ports, including the port of Hudaydah, the airport in Sana’a, and external border crossings with Saudi Arabia;
 (iii)information on actions the Government of Saudi Arabia is taking to reduce the risk of harm to civilians and civilian infrastructure resulting from military operations of that Government in Yemen, including by—
 (I)complying with applicable agreements and laws regulating defense articles purchased or transferred from the United States; and
 (II)taking appropriate steps to avoid disproportionate harm to civilians and civilian infrastructure; and
 (iv)information on each incident for which the Joint Incidents Assessment Team in Yemen has reached a conclusion.
					
